633 So.2d 118 (1994)
Gary R. FARNGIAMORE, Petitioner,
v.
STATE of Florida, Respondent.
No. 94-182.
District Court of Appeal of Florida, Fifth District.
March 18, 1994.
Gary R. Farngiamore, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wesley Heidt, Asst. Atty. Gen., Daytona Beach, for respondent.
PER CURIAM.
Petitioner claims he did not receive a copy of the order denying his Rule 3.850 motion. The record reflects that the certificate of the clerk of court did not comply with the requirements of Florida Rule of Criminal Procedure 3.850(g). Accordingly, the petition for writ of habeas corpus for belated appeal is granted. Petitioner shall file his notice of appeal with the clerk of the trial court within thirty days from the date hereof.
PETITION GRANTED.
PETERSON, GRIFFIN and THOMPSON, JJ., concur.